The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                 SUMMARY
                                                             August 25, 2022

                                2022COA95

No. 19CA1317, People v. Vergari — Juries — Challenges for
Cause — Peremptory Challenges

     As a matter of first impression, a division of the court of

appeals holds that a defendant waives a claim of error arising from

the denial of a challenge for cause to a juror when the defendant

declines to excuse that juror with a peremptory challenge and does

not exhaust their peremptory challenges.
COLORADO COURT OF APPEALS                                       2022COA95


Court of Appeals No. 19CA1317
Jefferson County District Court No. 18CR3024
Honorable Christopher C. Zenisek, Judge


The People of the State of Colorado,

Plaintiff-Appellee,

v.

Brian Paul Vergari,

Defendant-Appellant.


                            JUDGMENT AFFIRMED

                                  Division I
                          Opinion by JUDGE TOW
                        Dailey and Berger, JJ., concur

                         Announced August 25, 2022


Philip J. Weiser, Attorney General, Brenna A. Brackett, Assistant Attorney
General, Denver, Colorado, for Plaintiff-Appellee

Megan A. Ring, Colorado State Public Defender, Elyse Maranjian, Deputy State
Public Defender, Denver, Colorado, for Defendant-Appellant
¶1    Brian Paul Vergari appeals the judgment of conviction entered

 on a jury verdict finding him guilty of second degree assault. This

 appeal requires us to answer the following question left open by the

 Colorado Supreme Court in People v. Abu-Nantambu-El, 2019 CO

 106: Does a defendant waive a claim of error arising from the denial

 of a challenge for cause to a juror when the defendant declines to

 excuse that juror with a peremptory challenge and does not exhaust

 their peremptory challenges? See id. at ¶ 38 n.7. Because we

 answer that question in the affirmative, we decline to address

 Vergari’s challenge to the makeup of the jury. And because we

 reject Vergari’s other contentions, we affirm the judgment.

                          I.    Background

¶2    The following evidence was presented at trial.

¶3    Vergari was involved in a road rage incident with Ruben

 Miscles. Miscles pulled into a Home Depot parking lot, and Vergari

 followed. Miscles stopped his truck in the middle of an aisle in the

 lot, and both men got out of their vehicles and began yelling at each

 other. When Miscles turned around to get back into his truck,

 Vergari lunged at him and hit him in the head with a wrench.

 Home Depot’s video surveillance captured the incident.


                                   1
¶4    When interviewed by the police afterward, Vergari claimed that

 Miscles had pushed him, and then he “blacked out.” According to

 the officer,

            [Vergari] said that after that, the other driver
            was walking away from him heading back to
            his truck, and . . . that he was not moving fast
            enough for him, so Mr. Vergari pushed him
            from behind, and he realized that he had hit
            him in the back of the head with a wrench.

¶5    Vergari was charged with second degree assault as a crime of

 violence. He was convicted of the charge following a jury trial.

                  II.   Denial of Challenge for Cause

¶6    Vergari contends that the trial court erred by denying his

 challenge for cause to a juror. We conclude that Vergari waived this

 contention.

¶7    During defense counsel’s voir dire, Juror F.M. expressed

 hesitation with affording Vergari the presumption of innocence.

 Specifically, he said that he had not “heard enough of the case to

 decide” if Vergari was presumed innocent, and that “at this point”

 in the case, he could not presume Vergari was innocent. Based on

 these statements, defense counsel challenged Juror F.M. for cause.

 The trial court then spoke further with Juror F.M., explaining that



                                   2
 the burden of proof rested entirely on the prosecution, and that if

 that burden was not met, Vergari “must be found not guilty.” Juror

 F.M. eventually agreed that if the prosecution failed to meet its

 burden, then he would find Vergari not guilty. The trial court then

 denied defense counsel’s challenge for cause.

¶8    The trial court explained that “each side has the right to

 excuse up to five of the jurors without stating a reason.” The

 prosecutor chose not to exercise any peremptory challenges.

 Defense counsel excused Juror I.G. The following exchange then

 occurred:

             [TRIAL] COURT: [Counsel], do you have a
             second peremptory challenge as to jurors one
             through thirteen?

             [DEFENSE COUNSEL]: I apologize. One
             moment, Your Honor. Your Honor, I will
             accept the jury as seated.

             [TRIAL] COURT: All right. So, does the defense
             then waive any further peremptory challenges
             as to jurors one through thirteen?

             [DEFENSE COUNSEL]: Yes.

 Notably, defense counsel did not use any of the remaining

 peremptory challenges to remove Juror F.M. from the jury.




                                   3
¶9     Vergari argues that the trial court abused its discretion by

  failing to grant his challenge for cause to Juror F.M. The People

  respond that, because Vergari chose not to exercise his available

  peremptory challenges to excuse Juror F.M., he waived his claim

  that his right to a fair and impartial jury was violated. As noted,

  this raises the question our supreme court previously left

  unresolved. Abu-Nantambu-El, ¶ 38 n.7.1

¶ 10   Waiver is the intentional relinquishment of a known right or

  privilege. People v. Rediger, 2018 CO 32, ¶ 39. Waiver may be

  either express or implied. People v. Carter, 2021 COA 29, ¶ 27. A

  waived claim of error presents nothing for an appellate court to

  review. Id. at ¶ 40.

¶ 11   Several other jurisdictions have concluded that a party waives

  their claim of error when they fail to use peremptory challenges to

  correct a denial of a challenge for cause. See, e.g., State v.

  Patriarca, 308 A.2d 300, 309 (R.I. 1973) (“While we find no error in

  the refusal to disqualify the challenged jurors, any objection is


  1 In People v. Abu-Nantambu-El, 2019 CO 106, ¶ 36, the Colorado
  Supreme Court held that the erroneous denial of a challenge for
  cause requires reversal if the challenged juror sits on a defendant’s
  jury.

                                     4
  deemed waived where defendant’s peremptory challenges remain

  unexhausted.”); Hammond v. Peden, 278 S.W.2d 96, 98 (Ark. 1955)

  (“[I]f a litigant fails to exhaust his peremptory challenges he waives

  any error committe[d] by the court in failing to excuse a challenged

  juror.”); cf. Jordan v. United States, 295 F.2d 355, 356 (10th Cir.

  1961) (“By his failure to exercise any challenge for cause and by his

  use of only half of his peremptory challenges, the defendant has

  waived the right to complain that he was not tried by an impartial

  jury.”); Merritt v. Evansville-Vanderburgh Sch. Corp., 765 N.E.2d

  1232, 1235 (Ind. 2002) (concluding that, in a case where the

  defendant exhausted her peremptory challenges, “a claim of error

  arising from denial of a challenge for cause is waived unless the

  appellant used any remaining peremptory challenges to remove the

  challenged juror or jurors”).

¶ 12   Notably, the supreme court in Abu-Nantambu-El did not

  consider whether the error was waived or invited, apparently

  because the People did not pursue either theory. 2019 CO 106,

  ¶ 38 n.7. In his dissent, however, Justice Samour opined that

  when a defendant unsuccessfully challenges a juror for cause, and

  then chooses not to excuse that juror with a peremptory challenge,


                                     5
  “a classic example of waiver or invited error” arises. Id. at ¶¶ 40, 44

  (Samour, J., dissenting). Justice Samour said that

  Abu-Nantambu-El should have been “precluded from obtaining

  relief on appeal” when he “argu[ed] that [a juror] was biased and

  should not be allowed to serve,” and then “turned around and

  elected not to excuse her with one of his twelve peremptory

  challenges.” Id. at ¶¶ 44, 50.

¶ 13   Here, the People argue that Vergari waived his claim. We find

  the above authorities, along with Justice Samour’s analysis,

  persuasive. Vergari unsuccessfully challenged Juror F.M. for

  cause. But despite having five peremptory challenges, he exercised

  only one and chose to leave Juror F.M. on the jury. Vergari now

  complains that he was deprived of his right to a fair and impartial

  jury because Juror F.M., who was allegedly biased against him,

  served on his jury. But Vergari and his counsel undeniably knew

  that Juror F.M. — who they believed was biased — was in a

  position to serve on the jury. Yet, despite having five chances to

  remove Juror F.M., they made the strategic decision to not exercise

  four of those challenges and, instead, allowed Juror F.M. to serve.

  We conclude that to have these opportunities and to strategically


                                     6
  decide not to exercise them constitutes a “classic example” of an

  intentional relinquishment of a known right. See id.; see also

  Rediger, ¶ 39. Thus, we hold that by failing to remove Juror F.M.

  while not exhausting his peremptory challenges, Vergari waived his

  claim that the trial court erred by denying his challenge for cause.2

  We therefore decline to review it.

                    III.   Witness’s Narration of Videos

¶ 14   Vergari next argues that the trial court reversibly erred by

  permitting a witness to narrate two video exhibits. We discern no

  basis for reversal.

¶ 15   At trial, the People called Craig Janson, a video forensics

  technician, to testify as an expert in forensic imaging. Before

  testifying, Janson cropped and enlarged a section of the Home

  Depot surveillance video to create two videos focusing on the

  altercation between Vergari and Miscles. The videos were admitted


  2 We note that our holding is limited to the factual situation before
  us: where Vergari did not exhaust his peremptory challenges. We
  do not address whether a defendant waives a claim that they did
  not receive a fair and impartial jury when they do exhaust all their
  peremptory challenges but choose not to exercise one to excuse the
  challenged juror (to the extent such an argument — if raised by the
  facts and presented by the People — might survive
  Abu-Nantambu-El).

                                       7
  into evidence and played for the jury. As they played, the

  prosecutor asked Janson — who was not present during the

  altercation — to describe what was occurring in the videos. Defense

  counsel objected, arguing that the jurors could determine for

  themselves what the videos depicted. The trial court found that

  Janson could describe what the videos showed as “it’s often

  necessary that the witness make a record as to what the exhibit is

  showing.”

¶ 16   We review the trial court’s evidentiary rulings for an abuse of

  discretion. People v. Meils, 2019 COA 180, ¶ 11. A trial court

  abuses its discretion when its decision is manifestly arbitrary,

  unreasonable, or unfair, or based on a misapplication or

  misunderstanding of the law. People v. Elmarr, 2015 CO 53, ¶ 20.

¶ 17   “[W]e review nonconstitutional trial errors that were preserved

  by objection for harmless error.” Hagos v. People, 2012 CO 63,

  ¶ 12. “[W]e reverse if the error ‘substantially influenced the verdict

  or affected the fairness of the trial proceedings.’” Id. (quoting Tevlin

  v. People, 715 P.2d 338, 342 (Colo. 1986)). “[A]n objected-to trial

  error is harmless if there is no reasonable possibility that it




                                      8
  contributed to the defendant’s conviction.” Pernell v. People, 2018

  CO 13, ¶ 22.

¶ 18   Under CRE 701, a lay witness may testify to opinions or

  inferences if they are (a) rationally based on the witness’s

  perception; (b) helpful to a clear understanding of the witness’s

  testimony or the determination of a fact in issue; and (c) not based

  on scientific, technical, or other specialized knowledge within the

  scope of CRE 702. Lay opinion testimony is permitted under Rule

  701 because “it has the effect of describing something that the

  jurors could not otherwise experience for themselves by drawing

  upon the witness’s sensory and experiential observations that were

  made as a firsthand witness to a particular event.” People v. McFee,

  2016 COA 97, ¶ 76 (quoting United States v. Freeman, 730 F.3d

  590, 595 (6th Cir. 2013)). “A witness, lay or expert, may not form

  conclusions for jurors that they are competent to reach on their

  own.” Id.

¶ 19   In these circumstances, it was improper for Janson to opine

  on the events shown in the recordings. He did not witness what

  occurred in the videos firsthand, have any personal knowledge

  about the video recordings or what they depicted, or provide a


                                     9
  unique or more informed perspective or understanding because of

  his expertise in forensic imaging. He was simply asked to narrate

  what the jurors themselves were contemporaneously viewing. In

  other words, he was in the same position as the jurors when it

  came to discerning what these videos depicted. He therefore should

  not have been permitted to provide any opinion about what the

  videos showed. See id. Instead, it was for the jurors to watch the

  videos and reach their own conclusion about what the videos

  depicted.3

¶ 20   Nevertheless, we conclude that any error was harmless. First,

  although Vergari argues that Janson’s statements constituted

  expert testimony as to whether Vergari acted in self-defense,

  Janson’s testimony was limited to simple and brief descriptions of

  what he observed in the videos. He provided no opinions about

  Vergari’s actions or motivations during the altercation. Second, the

  jury watched the videos during Janson’s testimony and had access



  3 The trial court found that his narration was necessary to “make a
  record” about what the videos showed. But this finding was
  misplaced; the videos were admitted and thus they — and what
  they showed — became part of the record. A narration simply for
  the sake of making a record was unnecessary.

                                   10
  to them during deliberations. And third, the trial court explained

  that the “[t]he jury can view [the videos] and draw their own

  conclusions from [them].” Thus, even though it was improper for

  Janson to narrate the videos as they played, the jury was free to

  disregard this opinion and come to its own conclusions, as the trial

  court explained. See id. at ¶¶ 78-79 (concluding that, although a

  detective’s opinion testimony about recordings was improper, “the

  jury had no reason to accept his opinion and could evaluate [the

  evidence] for itself” because “[t]he jury listened to both recordings

  and was instructed to come to its own conclusion” about what the

  recordings contained); People v. Rodriguez, 2021 COA 38M, ¶ 12

  (reversible error did not occur where an officer testified about what

  he heard in a recording, but the jury “listened to each portion of the

  recording as the officer testified to what he heard, meaning the

  jurors could decide for themselves whether the officer’s

  interpretation was accurate”).

        IV.   Preclusion of Impeachment on Cross-Examination

¶ 21   Vergari also contends that the trial court reversibly erred by

  precluding cross-examination of a witness about Miscles’s

  aggressive character traits. We disagree.


                                    11
¶ 22   Miscles’s wife, Rhonda John (who was a passenger in his truck

  during the altercation), testified at trial. During direct examination,

  the following exchange occurred:

            PROSECUTOR: Looking at your husband’s
            actions, was there anything that he did that
            would cause the other driver, from your
            perspective, to be concerned for their safety?

            JOHN: No.

            PROSECUTOR: Why not?

            JOHN: I mean, just knowing [Miscles] is not an
            aggressive person.

            PROSECUTOR: Okay. But from what you saw,
            let’s say you didn’t know [Miscles]. What you
            saw between the two men, did [Miscles] do
            anything physically or verbally that would
            have put the other driver in fear of his safety?

            JOHN: No. I mean, I don’t believe so. I mean,
            he didn’t have anything in his hand. He
            wasn’t balling up his fist or coming at him
            aggressively. He was — he didn’t charge at the
            other driver.

¶ 23   Based on John’s statement that Miscles “is not an aggressive

  person,” Vergari’s defense counsel told the trial court that she

  wished to cross-examine John about the fact that a coworker had

  allegedly accused Miscles of sexual and physical assault. The trial

  court precluded this inquiry, finding that the prosecutor’s question



                                     12
  “did not elicit that kind of response,” and “under [CRE] 403, going

  into any other acts of violence committed by the victim here is of

  virtually no probative value, and the danger of unfair prejudice . . .

  would be great.”

¶ 24   “[W]e will not disturb a trial court’s ruling on the scope and

  limits of cross-examination absent an abuse of discretion.” People

  v. Margerum, 2018 COA 52, ¶ 30, aff’d on other grounds, 2019 CO

  100. But even assuming, without deciding, that the trial court

  abused its discretion by precluding the inquiry, we conclude that

  any error was harmless.4

¶ 25   After John’s brief comment, the prosecutor immediately

  redirected her testimony to focus on what John witnessed in the

  altercation between Vergari and Miscles. And at no point

  throughout the trial did the prosecutor argue that Miscles did not

  have an aggressive character.5 Furthermore, during the trial, the


  4 Vergari does not argue that this minimal restriction on the scope
  of his cross-examination of John interfered with his right to
  confront witnesses or would otherwise be subject to a constitutional
  harmlessness review.
  5 In both the opening and reply briefs, Vergari’s appellate counsel

  claims that “the prosecution argued that Mr. Miscles was not
  aggressive.” This is a misstatement of the record. Instead, the


                                    13
  prosecution presented overwhelming evidence of Vergari’s guilt

  including Miscles’s and John’s testimony, Vergari’s statements to

  police, and the surveillance videos depicting the altercation. We

  therefore conclude that any error the trial court may have

  committed by precluding defense counsel from rebutting John’s

  statement that Miscles “is not an aggressive person” did not

  substantially influence the verdict or affect the fairness of the trial

  proceedings. See Hagos, ¶ 12.

                      V.   Prosecutorial Misconduct

¶ 26   Finally, Vergari argues that the prosecutor committed

  reversible misconduct during closing argument. While we agree

  that some of the prosecutor’s arguments were improper, we

  conclude that they do not warrant reversal.

¶ 27   During closing argument, the prosecutor made the following

  comments:

           “[Mr. Miscles] is over this. But of course Mr. Vergari is

             not, because . . . he is the unreasonable person that we




  prosecutor permissibly argued, in direct response to Vergari’s
  affirmative defense of self-defense, that Miscles “was not the initial
  aggressor.”

                                     14
             talked about in jury selection. He’s angry. He wants to

             prove his point. If we asked the question, is it more

             important in life to be kind or right, Mr. Vergari would

             say right.”

           “Mr. Vergari has to be right. He is that unreasonable

             person who has to be right and show [Mr.] Miscles that

             he is the one who is going to make — who is going to do

             what he’s going to do, regardless. He wants to be right.”

¶ 28   After the first comment, Vergari’s counsel objected, arguing

  that “[t]here is no evidence of that, and that’s an unfair inference to

  speculate what my client would say.” The trial court neither

  expressly sustained nor overruled the objection but reminded the

  jury that “this is argument.” Trial counsel did not object to the

  second comment.

¶ 29   We engage in a two-step analysis when reviewing claims of

  prosecutorial misconduct. Wend v. People, 235 P.3d 1089, 1096

  (Colo. 2010). First, we determine whether the conduct was

  improper based on the totality of the circumstances. Id. In doing

  so, we evaluate claims of improper argument in the context of the

  argument as a whole and in light of the evidence before the jury.


                                    15
  People v. Conyac, 2014 COA 8M, ¶ 132. Next, we consider whether

  such actions warrant reversal under the applicable standard of

  review. Wend, 235 P.3d at 1096.

¶ 30   If the misconduct was objected to, but does not reach

  constitutional magnitude, we review for harmless error. Id. at

  1097. We reverse “only if we conclude that error occurred and that

  there is a reasonable probability that the error contributed to the

  guilty verdict.” People v. Gonzales, 2017 COA 62, ¶ 26.

¶ 31   If a defendant failed to object at trial, we review for plain error.

  Wend, 235 P.3d at 1097. Plain error is error that is obvious and

  that so undermined the fundamental fairness of the trial itself as to

  cast serious doubt on the reliability of the judgment of conviction.

  Hagos, ¶ 14. “Only prosecutorial misconduct which is ‘flagrantly,

  glaringly, or tremendously improper’ warrants reversal” under the

  plain error standard. Domingo-Gomez v. People, 125 P.3d 1043,

  1053 (Colo. 2005) (quoting People v. Avila, 944 P.2d 673, 676 (Colo.

  App. 1997)).

¶ 32   In closing arguments, “[p]rosecutors may comment on the

  evidence admitted at trial and the reasonable inferences that can be

  drawn therefrom.” People v. Samson, 2012 COA 167, ¶ 31. But


                                     16
  prosecutors may not refer to facts not in evidence. People v.

  Denhartog, 2019 COA 23, ¶ 58. And “[w]hile a prosecutor may

  employ rhetorical devices and engage in oratorical embellishment

  and metaphorical nuance, [she] may not thereby induce the jury to

  determine guilt on the basis of passion or prejudice, attempt to

  inject irrelevant issues into the case, or accomplish some other

  improper purpose.” Id. at ¶ 61.

¶ 33   Vergari argues that the prosecutor’s comments were not based

  on facts in evidence and referred to improper character evidence.

  We agree that the repeated references to Vergari’s tendency to be

  unreasonable or desire to be “right” were improper. While oratorical

  embellishments are permissible, they still must be rooted in the

  evidence that was presented at trial. These references were not

  supported by such evidence. Nevertheless, the comments do not

  warrant reversal.

¶ 34   To the extent that Vergari’s argument on appeal is that the

  trial court impermissibly allowed the prosecutor to comment on

  facts not in evidence, that contention was at least arguably




                                    17
preserved as to the first comment.6 We thus review for harmless

error. Here, there is no probability that the first statement

contributed to the guilty verdict. The comment was brief and not

overly inflammatory. After Vergari’s counsel objected, the trial

court reminded the jury that this was only argument. And given

the overwhelming evidence of guilt, it was unlikely to have had a

material role in Vergari’s conviction. See People v. Hogan, 114 P.3d

42, 55 (Colo. App. 2004) (Determining whether misconduct is

harmless requires a court to evaluate “the severity and frequency of

misconduct, any curative measures taken by the trial court to

alleviate the misconduct, and the likelihood that the misconduct




6 Though the People contend that Vergari failed to preserve his
claim that the prosecutor improperly urged the jury to convict
Vergari based on his bad character, they do not address whether
Vergari preserved his claim that the prosecutor improperly argued
facts not in evidence. It is not entirely clear that Vergari did
preserve this issue, as he objected but did not actually press for a
definitive ruling from the trial court. See People v. Douglas, 2015
COA 155, ¶ 40 (noting that the defendant’s counsel “declined to
request a ruling on her objection, which amounts either to no
objection at all, or, worse still, to an abandonment of the objection
and a waiver of any right to assert error on appeal”). Nevertheless,
because the People do not argue that Vergari waived or otherwise
failed to preserve this claim, we treat it as preserved.

                                  18
  constituted a material factor leading to the defendant’s

  conviction.”).

¶ 35   Vergari’s remaining contentions — that, in the second

  statement, the prosecutor argued facts not in evidence and that

  both statements were an improper commentary on Vergari’s bad

  character — were not preserved and are thus reviewed for plain

  error. The statements, while improper, were not “flagrantly,

  glaringly, or tremendously” so. Avila, 944 P.2d at 676 (quoting

  People v. Vialpando, 804 P.2d 219, 224 (Colo. App. 1990)). Nor do

  they “cast serious doubt on the reliability of the jury’s verdict.” See

  Domingo-Gomez, 125 P.3d at 1053 (citing Miller, 113 P.3d at 750).

  Therefore, we discern no reversible error.

                             VI.   Disposition

¶ 36   The judgment is affirmed.

       JUDGE DAILEY and JUDGE BERGER concur.




                                    19